PER CURIAM.
The present case is before the Court on appeal from a trial court order upholding the constitutionality of section 39.04(2)(e)4. Having recently upheld this statute’s validity, State v. Cain, 381 So.2d 1361 (Fla.1980), we find the constitutional issue to be frivolous. This case is transferred to the District Court of Appeal, Fifth District, for resolution of the remaining issues raised on appeal.
It is so ordered.
SUNDBERG, C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.
BOYD, J., concurs in part and dissents in part with an opinion.
ADKINS, J., dissents.